DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No: 16/951,962, filed on 11/18/2020.  The claims, specification, abstract and drawings filed on 11/18/2020 have been accepted and entered by the examiner.  Claims 1-20 are pending and presented for examination.
This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maskatia, US Patent No.: 9,665,871.
Claim 1:
Maskatia discloses a method of enabling a user to explore1 and access entertainment assets2 (“Digital media selections from content providers, such as streaming, down loadable, and on-demand media, may also be searched, browsed, and accessed on the website interface 418.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50) at multiple media services3 (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50), the method comprising: 
accessing a respective library of entertainment assets4 at each respective media service in a set of media services (“A catalog of digital media selections available at the content provider can be contained in the metadata database 410.” See Column 14, Lines 5-10 & “The metadata database 410 can contain metadata information for … one or more digital media selections, such as streaming videos, videos on-demand, streaming video games, and/or downloadable Video games;” See Column 14, Lines 1-20 & Column 17, Lines 29-35); 
displaying (“displaying streaming, on-demand, and/or downloadable electronic media from a content provider.” See Figure 13 & Column 10, Lines 40-50) to the user at least a portion5 of an aggregate library of entertainment assets, the aggregate library of entertainment assets including each respective library of entertainment assets at each respective media service in the set of media services (“A catalog of digital media selections available at the content provider can be contained in the metadata database 410. Metadata for the media articles, media selections, theatrical movie releases, and miscellaneous media sources are stored in the metadata database 410, including title, release date, running time, chapter information, technical details (resolution, audio options, languages, etc.), format, peripheral device requirements, number of players, online capability, actors, voice actors, director, studio, publisher, developer, platform, availability of downloadable content, episode information, genre, critic ratings, individualized ratings (reviews, recommendations, likes, etc.), parental ratings (MPAA, ESRB, TV Parental Guidelines, etc.), description, related content, media artwork, media stills, and other information.” See Column 14, Lines 1-20 & Column 17, Lines 29-35);
(“a digital media selection.” See Column 16, Lines 1-15 & “determining the availability of media selections for the customer” Column 22, Lines 51-55); 
and accessing the particular entertainment asset at a particular media service in the set of media services, the particular media service having a library of entertainment assets that includes the particular entertainment asset (“receiving and displaying streaming, on-demand, and/or downloadable electronic media from a content provider.” See Column 10, Lines 33-50“Digital media selections from content providers, such as streaming, down loadable, and on-demand media, may also be searched, browsed, and accessed on the website interface 418.” See Column 13, Lines 45-50).  
Claim 12:
Maskatia discloses further comprising: 
receiving a query from the user (“a search engine 416” See Column 15, Lines 1-10); and retrieving at least one result of the query from the aggregate library of entertainment assets (“In conjunction with a search engine 416, the inventory database 412 and the metadata database 410 can provide inventory results for media articles and media selections to an A/V display interface application 602 on an A/V display interface 309, as shown in FIG. 6. Such results may include the availability of physical media articles at the article dispensing machines 230 as well as digital media selections available at a content provider.” See Column 15, Lines 1-10).    
Claim 3:
Maskatia discloses wherein accessing the particular entertainment asset at a particular media service in the set of media services (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50) includes opening an application corresponding to the particular media service and causing the application to access the particular entertainment asset (“The website interface 418 can be interactive and accessible to a customer using web browser Software at an electronic device 306. The website interface 418 may also include a mobile application or consumer electronics device application.” See Column 13, Lines 39-43 & “In conjunction with a search engine 416, the inventory database 412 and the metadata database 410 can provide inventory results for media articles and media selections to an A/V display interface application 602 on an A/V display interface 309, as shown in FIG. 6. Such results may include the availability of physical media articles at the article dispensing machines 230 as well as digital media selections available at a content provider.” Column 15, Lines 1-10).  
Claim 4:
Maskatia discloses wherein accessing the particular entertainment asset at a particular media service in the set of media services (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50) includes prompting the user to log in to or create an account at the particular media service (“verifying and updating their personal information in the customer profile database 404. For example, a customer can link an account they have with a content provider on the website interface 418 by specifying their username, password, account number, and/or other identifying information for the content provider account … authenticate the identity of the customer at the content provider via a connection from the website interface 418 to the content provider identification and authentication controller 506” See Column 13, Lines 50-67).  
Claim 5:
Maskatia discloses further comprising: 
authenticating the user at each media service in the set of media services (“verifying and updating their personal information in the customer profile database 404. For example, a customer can link an account they have with a content provider on the website interface 418 by specifying their username, password, account number, and/or other identifying information for the content provider account … authenticate the identity of the customer at the content provider via a connection from the website interface 418 to the content provider identification and authentication controller 506” See Column 13, Lines 50-67); and
31accessing at least one additional library of entertainment assets of at least one media service at which the user is not authenticated (“if the media selection is only available through Hulu Plus, then the customer will not have access to the media selection unless the customer provides additional payment.” See Column 18, Lines 40-43 & Column 23, Lines 19-25), wherein the aggregate library of entertainment assets further includes the at least one additional library of entertainment assets at the at least one media service at which the user is not authenticated (See Column 18, Lines 40-43 & Column 23, Lines 19-25), and wherein displaying to the user at least a portion of an aggregate library of entertainment assets includes  (“displaying streaming, on-demand, and/or downloadable electronic media from a content provider.” See Figure 13 & Column 10, Lines 40-50): 
displaying to the user at least one entertainment asset accessible at a media service (See Figure 13 & Column 10, Lines 40-50) at which the user is not authenticated (See Column 18, Lines 40-43 & Column 23, Lines 19-25); 
and annotating the at least one entertainment asset accessible at a media service at which the user is not authenticated with an identification of the media service at which the at least one entertainment asset is accessible (See Column 18, Lines 40-43 & Column 23, Lines 19-25).    
Claim 6:
 (“access to a media selection but where the user could access the media selection by upgrading to a premium Subscription package” See Column 21, Lines 25-30), the method further comprising:
prompting the user to log in to or create an account at the media service at which the user is not authenticated (“if the media selection is only available through Hulu Plus, then the customer will not have access to the media selection unless the customer provides additional payment.” See Column 18, Lines 40-43 & Column 23, Lines 19-25).  
Claim 7:
Maskatia discloses wherein accessing a respective library of entertainment assets at each respective media service in a set of media services (“A catalog of digital media selections available at the content provider can be contained in the metadata database 410.” See Column 14, Lines 5-10 & “The metadata database 410 can contain metadata information for … one or more digital media selections, such as streaming videos, videos on-demand, streaming video games, and/or downloadable Video games;” See Column 14, Lines 1-20 & Column 17, Lines 29-35) includes accessing a first library of entertainment assets of a first type at a first media service and accessing a second library of entertainment assets of a second type at a second media service, the second type of entertainment assets different from the first type of entertainment assets such (“website (YouTube, Hulu, etc.), a movie Studio, a television network, a game publisher … Media selections available from a content provider may include videos on demand, streaming videos, downloadable videos, streaming Video games, or downloadable video games. The media selections may be available through the A/V display inter face 309 that is in communication with the content provider backend 308.” See Figure 13 & Abstract & Column 13, Lines 5-15 & Lines 45-50).
Claims 8-14 and 15-20:
Claims 8-14 and 15-20 are rejected on the same basis as claims 1-7.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9591339 – Fig 19 and Figure 20 discloses a banner is displayed 1930 that informs the viewer that the series is not currently available according to their current subscriptions and advises that they may sign up (subscribe) for $9.99 per month. In various embodiments, a user may select the banner and immediately subscribe to HBO.
US 20140157329 -- SYSTEMS AND METHODS FOR PRESENTING MEDIA PROGRAM ACCESSIBILITY INFORMATION IN A MEDIA PROGRAM BROWSE VIEW
US 20150121214 -- A system for providing a personalized interaction experience with a media service.
US 20140298385 -- THEME-BASED MEDIA PROGRAM DISCOVERY SYSTEMS AND METHODS
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner is equating the Applicant’s term “explore” to Maskatia’s teaching of “browse”.
        2 The examiner is equating the Applicant’s term “access entertainment asset” to Maskatia’s teaching of “movies/TV shows”.
        3 The examiner is equating the Applicant’s term “multiple media services” to Maskatia’s teaching of “YouTube, Hulu”.
        4 The examiner is equating the Applicant’s term “library of entertainment assets” to Maskatia’s teaching of “catalog”.
        5The examiner is equating the Applicant’s term “a portion of an aggregate library of entertainment assets” to Maskatia’s teaching of “genre”.